Citation Nr: 0531183	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  98-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis of the left arm, shoulder, elbows, hands, fingers, 
and back, including as secondary to bilateral knee 
disabilities.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to January 
1967, and from August 1967 to May 1974.  This matter 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which, in pertinent part, denied a 
claim of entitlement to service connection for multiple joint 
arthritis of the left arm, shoulder, elbows, hands, fingers, 
and back, including as secondary to bilateral knee 
disabilities, and which denied an evaluation in excess of 10 
percent for hypertension.  The Board Remanded the claims in 
November 2003.  The claims return to the Board following 
additional notice and development.


FINDINGS OF FACT

1.  The preponderance of the medical evidence and opinions of 
record establishes that it is unlikely that the veteran's 
complaints of pain in multiple joints, including the left 
arm, shoulder, elbows, hands, fingers, and back, were 
manifested in service, are etiologically related to the 
veteran's service or are secondary to bilateral knee 
disabilities.  

2.  The veteran's diastolic blood pressure has been under 
100, with the exception of one instance under unusual 
circumstances, and his systolic blood pressure has been less 
than 200.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for complaints of 
pain in multiple joints, including the left arm, shoulder, 
elbows, hands, fingers, and back, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2005); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (as in effect prior 
to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the VCAA had not yet been enacted 
when the veteran submitted the claim for service connection 
for multiple joint arthritis, or when he submitted the claim 
for an increased evaluation for hypertension, and had not 
been enacted when the RO issued the initial denials of these 
claims.  

The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The veteran was informed of 
the enactment of the VCAA by a letter issued in September 
2001 regarding the veteran's claim for service connection for 
multiple joint arthritis.  In that letter, the RO advised the 
veteran of VA's duties to notify him about the evidence 
required to substantiate the claim and VA's duty to assist 
him to obtain evidence.  The letter included the criteria for 
service connection, applicable to the claim for service 
connection for arthritis.  The letter advised the veteran of 
the types of evidence that might be relevant to his claim, 
and advised the veteran to tell VA about any information or 
evidence relevant to the claim.  

In a separate letter issued in September 2001, the veteran 
was advised, in a letter addressing a claim for service 
connection for a ventral hernia, of the criteria for service 
connection secondary to a disability for which service 
connection was already in effect (secondary service 
connection).  However, that letter did not advise the veteran 
that the criteria for secondary service connection were 
applicable to the claim for service connection for arthritis. 

By a letter issued by the Appeals Management Center (AMC) in 
April 2004, the veteran was advised of the types of evidence 
required to substantiate each of the claims on appeal, and 
was provided with specific information as to the status of 
each appeal, the types of evidence VA would be responsible 
for obtaining, and provided other information sufficient to 
meet each of the criteria under 38 C.F.R. § 3.159.  Although 
the veteran was not specifically provided the full text of 
that regulation, the Board notes that he was provided a 
November 2002 statement of the case (SOC) which included the 
complete text of 38 C.F.R. § 3.159.  Although that SOC 
addressed a claim other than the claims currently on appeal, 
that SOC was sufficient to advise the veteran of all 
provisions of the regulation, if there is any deficiency in 
the communications of record directed to the issues on 
appeal.

The discussion in the Board's Remand and in the April 2004 
letter from the AMC explained that a more specific medical 
opinion was required to address the medical probability that 
complaints of arthritis were manifested during or causally 
related to the veteran's service or secondary to his service-
connected knee disability, and noted that more current VA 
examination of the manifestations of hypertension was needed.  
The veteran was afforded VA examination in October 2004.  
Thus, VA assisted the veteran to obtain the evidence he had 
been advised was necessary to substantiate his claim.

Neither the veteran nor his representative has indicated that 
the veteran is aware of any other evidence which might be 
relevant to his claims.  The claim for service connection for 
complaints of arthritis of multiple joint raises the 
questions of medical diagnosis and medical determination as 
to whether there is an etiologic relationship between the 
veteran's service or service-connected disabilities and a 
current joint disorder.  Thus, lay statements or observations 
would not be relevant to the claim.  Therefore, lack of 
earlier notice to the veteran that he could submit or 
identify additional evidence did not result in prejudice to 
the veteran, given that he was afforded the necessary VA 
examination and the necessary medical opinion was obtained.  
Similarly, as the veteran has been afforded VA examination to 
develop the current manifestations of his hypertension, he 
has not been prejudiced by lack of earlier notice that he 
should obtain or be afforded such examination.

Accordingly, the Board finds that the defect with respect to 
the timing of the VCAA notice was harmless error.  Although 
the notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with numerous opportunities to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  
      
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Both the duty to assist the 
veteran and the duty to notify the veteran have been met.  It 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

1.  Laws and regulations, claim of entitlement to service 
connection for arthritis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the chronic disorder 
becomes disabling to a compensable degree within the 
applicable presumptive period following the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Secondary 
service connection shall be awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury . . ."  38 C.F.R. § 3.310.  

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation."). 

Factual background

The records of VA hospitalization from October 1976 to 
December 1976 disclose no diagnosis of arthritis.  The 
veteran complained of arthritis of the knees, but did not 
complain of pain in any other joint or joints, at the time of 
VA examinations in April 1979 and July 1980.  On VA 
examination conducted in July 1995, there was early 
degenerative bone and joint disease of the cervical spine.  

On VA examination conducted in May 1997, the veteran 
complained of arthritis in multiple joints.  The examiner 
assigned a diagnosis of osteoarthritis of multiple joints.  
In a September 1997 opinion, the examiner concluded that 
there was no relationship between the veteran's 
osteoarthritis of multiple joints and his service-connected 
knee disability.

Radiologic examination of the hands, elbows, hips, and feet 
conducted in May 2000 disclosed minor arthritic changes and 
abnormality.  Radiologic examination of the shoulders 
disclosed no abnormality.  

On VA examination conducted in October 2004, the examiner 
concluded that the veteran's hands were normal, with no 
evidence of ankylosis, edema, loss of range of motion, or 
evidence of arthritis on radiologic examination.  Radiologic 
examination of the cervical spine and the lumbar spine 
disclosed degenerative joint disease.  There was no evidence 
of symptoms of intervertebral disc disease.  There was some 
limitation of motion, complaints of pain, difficulty bending 
or stooping, and a history of falls.  The veteran also 
complained of shoulder pain, elbow pain, and knee pain.  The 
examiner observed the range of motion of the veteran's 
ankles, elbows, forearms, and wrists, among other joints.  
Radiologic examinations of the left shoulder, right shoulder, 
left elbow, right elbow, left hand, and right hand, disclosed 
no abnormality.  The examiner stated that the veteran had 
normal examinations of the left shoulders, hips, elbows, 
wrists, ankles, hands, and of the left knee.  

The examiner assigned diagnoses of degenerative arthritis of 
the right knee, degenerative arthritis of the lumbar spine, 
narrowed disc spaces of the cervical and lumbar spines, and 
status post gunshot wound, right shoulder.  The examiner 
concluded that the veteran's complaints of pain in the left 
shoulders, both elbows, and the hands and fingers, as well as 
his degenerative joint disease of the back, were not incurred 
in service or as a result of service, were not manifested 
within one year following the veteran's service discharge, 
and were not related to service-connected arthritis of the 
right knee.  Rather, the examiner concluded, the veteran's 
diagnosed arthritis, and his complaints of pain in joints in 
which arthritis was not currently present, based on 
radiologic examination, were due to aging, and did not begin 
until many years after his service discharge.  

Analysis

The examiner who conducted the October 2004 VA examination 
concluded that the veteran did not manifest multiple joint 
arthritis in service, or within an applicable presumptive 
period following service, and concluded that, to the extent 
that the veteran had arthritis in several joints, that 
arthritis was not related to the veteran's service or to any 
service-connected joint disability, but rather was the result 
of aging.  

There is no medical opinion favorable to the claim for 
service connection for arthritis of several joints.  Although 
the veteran believes that his service-connected knee 
disability is related to current arthritis changes in several 
joints, the veteran's lay belief is not competent medical 
evidence, and does not place the evidence on this medical 
question in equipoise.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to diagnose 
a current disability or opine as to its etiology).  The 
preponderance of the evidence is against the claim, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable.  The claim must be 
denied.

2.  Law and regulations, claim for increased evaluation for 
hypertension 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Under DC 7101, as in effective in 1996 when the veteran 
submitted his claim, a 10 percent evaluation was warranted 
with diastolic pressure predominantly 100 or more.  A 20 
percent evaluation was warranted with diastolic pressure 
predominantly 110 or more with definite symptoms.  Under Note 
2 to DC 7101, when continuous medication was necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent was assigned.  38 C.F.R. Part 4, Diagnostic Code 7101 
(1997).

Under the rating criteria in effect from January 12, 1998, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), the current 10 percent rating is 
appropriate for hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or where there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication is required for control.  The next higher rating, 
20 percent, requires diastolic pressure which is 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  The disability will be rated at 40 percent with 
diastolic pressure predominantly 120 or more.  A 60 percent 
rating will be assigned with diastolic pressure predominantly 
130 or more.  38 C.F.R. § 4.101, Diagnostic Code 7101 (2004) 
(effective from January 12, 1998).

Factual background

Historically, the veteran was granted service connection for 
hypertension by a July 1979 rating decision, and that 
disability was initially evaluated as noncompensable.  In 
1995, that evaluation was increased to 10 percent disabling, 
under Diagnostic Code (DC) 7101.

Following the submission of the claim for an increased 
evaluation for hypertension in December 1996, the veteran's 
blood pressure was noted as 148/95 (February 1997), 136/89 
(April 1997), 137/88 (March 1998), 130/88 (January 1999), 
133/86 (July 1999), 130/88 (November 1999), and 138/92 (April 
2002), among other readings.

In November 1999, the veteran's blood pressure was 152/102 
when he reported to an emergency department, in pain, seeking 
treatment for a "ruptured hernia."  He reported that the 
pain had been steadily increasing the past few hours.  He had 
not eaten anything, but he had consumed a pint of Old Crow.  
A diagnosis of incarcerated hernia was assigned, and surgery 
was performed.

On VA examination conducted in May 2000, the veteran's blood 
pressure was 130/90 (sitting), 152/82 (recumbent).  He was 
not on any treatment for kidney  disease or heart disease, 
other than medication to control hypertension.  

On VA examination conducted in October 2004, the veteran's 
blood pressure was 116/80 (sitting), 120/80 (supine), and 
118/80 (standing).  The veteran required medication, 
currently Adalat, to control his diagnosed hypertension, 
which was manifested primarily by dizziness, the veteran 
reported.  



Analysis

There are no recorded blood readings which reflect a 
diastolic pressure in excess of 100 either prior to January 
12, 1998 or after that date, with the exception of one 
reading, in November 1999, when the veteran had suffered 
incarceration of a hernia and required emergency treatment 
followed by surgery.  That isolated diastolic reading above 
100, in light of the unusual circumstances, including 
increased pain and need for emergency care, does not 
approximate a diastolic pressure of 110 or above, so as to 
serve as a factual basis which would warrant an evaluation in 
excess of 10 percent.

There are no recorded blood pressure readings showing a 
systolic blood pressure of 160 or above, or 200 or above, 
either prior to January 12, 1998, or after that date.  
However, the veteran does require continuous medication to 
control his blood pressure.  

The record does not reflect whether the veteran's diastolic 
blood pressure was in excess of 100 prior to control with 
medications, but, resolving reasonable doubt in the veteran's 
favor, the Board finds that he meets one criterion for a 10 
percent evaluation for hypertension, both under the criteria 
in effect prior to January 12, 1998, and as in effect from 
that date.  

However, the veteran does not meet any criterion for an 
evaluation in excess of 10 percent under DC 7101, as the 
blood pressure readings do not establish that he has had a 
diastolic blood pressure of 110 or more or a systolic blood 
pressure of 200 or more at any time during the pendency of 
this claim.  The veteran has indicated that he has other 
cardiovascular symptoms, but service connection is not in 
effect for any cardiovascular disorder other than 
hypertension.  Therefore, no symptomatology other than the 
veteran's blood pressure or the need to use medication to 
control blood pressure may be considered in determining the 
appropriate evaluation for service-connected hypertension.

The evidence is not in equipoise to warrant a determination 
that the veteran meets any criterion for an evaluation in 
excess of 10 percent under DC 7101.  Because the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable to warrant a more favorable outcome, under 
either the old or the new criteria, for any portion of the 
pendency of this claim.


ORDER

The appeal for service connection for multiple joint 
arthritis of the left arm, shoulder, elbows, hands, fingers, 
and back, including as secondary to bilateral knee 
disabilities, is denied.

The appeal for an evaluation in excess of 10 percent for 
hypertension is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


